Citation Nr: 1204967	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a headache disability, claimed as migraines.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for a skin disability other than the service-connected tinea corporis, to include as due to herbicide exposure, claimed as skin cancer.

7.  Entitlement to service connection for a liver disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, January 2008, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his November 2009 VA Form 9, the Veteran perfected an appeal with respect to the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for gastroesophageal reflux disease (GERD).  However, service connection for GERD was granted in a February 2011 rating decision, and service connection for PTSD was granted in a August 2011 rating decision.  As the full benefit sought on appeal has been granted with respect to these two issues, they are no longer before the Board.

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for residuals of TBI, and entitlement to service connection for a skin disability other than tinea corporis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for headaches and acne, but do not show liver abnormalities, left ear hearing loss, or tinnitus.

2.  The Veteran's service personnel records reflect that he had service in Vietnam for the purposes of the controlling regulations, and is presumed to have been exposed to herbicides during that service. 

3.  Current diagnoses of tinnitus, headaches, status post actinic keratosis, simple liver cysts, and fatty infiltrates of the liver are of record.

4.  A current diagnosis of left ear hearing loss is not of record.

5.  The evidence of record does not relate the Veteran's tinnitus to his military service.

6.  The evidence of record is in relative equipoise with respect to whether the Veteran's headaches are related to his military service.

7.  The evidence of record does not relate the Veteran's liver disability to his military service, or to the presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in, or aggravated by, active military service, and bilateral sensorineural hearing loss cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

3.  A headache disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  A liver disability was not incurred in, or aggravated by, active military service, and cannot be presumed to have resulted from herbicide exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in March 2007, April 2007, August 2008, and April 2011; the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each of these examinations addressed the Veteran's medical history, to include his lay observations of symptomatology, conducted a complete physical examination to include radiology testing as appropriate, and concluded with an opinion as to the relationship between the Veteran's claimed disability and his military service, and/or his claimed disability and his presumed herbicide exposure.  Further, the fee-based VA audiology examination inquired as to the Veteran's situations of greatest hearing difficulty and how his hearing loss and tinnitus affect his daily life.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, the Veteran's Department of Defense Form 214 (DD-214) reflects that he had in-country service in Vietnam from March 1968 to March 1969.  Accordingly, the Veteran is presumed to have been exposed to herbicides.

Hearing Loss

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the pre-enlistment examination in August 1967, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
*
-5
LEFT
10
5
0
*
0

At the November 1967 flight physical during service, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
15
5
10
10
-5

At the June 1969 annual physical during service, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
35
45
LEFT
15
10
0
15
0

At the March 1970 annual physical examination during service, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
5
10
10
15
10

At July 1970 service separation examination, speech audiometry was not tested, but puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
*
10
LEFT
0
5
5
*
10

Thus, the evidence does not show hearing loss for VA purposes in the left ear.  Review of the record also does not reflect post-service evidence, dated within one year of the Veteran's service separation, showing left ear hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At the March 2007 fee-based VA examination, the Veteran reported a history of military noise exposure to include repairing and flying helicopters in Vietnam for 1 year, and in Europe for 18 months.  He reported postservice noise exposure of being a grocery store meat cutter for 31 years, and having recreationally hunted prior to his Vietnam service.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear; puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
60
LEFT
15
10
10
20
20


The evidence of record does not reflect that the Veteran has a current diagnosis of left ear hearing loss for VA purposes.  The postservice medical evidence does not reflect left ear hearing loss meeting the VA criteria for a hearing loss disability; although the March 2007 fee-based VA examiner assessed sensorineural hearing loss in the left ear, he noted that it was at 6000 and 8000 Hertz; the pertinent regulations only consider hearing acuity at five audiometric thresholds, and those do not include the thresholds of 6000 Hertz or 8000 Hertz.  See 38 C.F.R. § 3.385.

Without competent evidence of a diagnosed left ear hearing loss disability for VA purposes, service connection for left ear hearing loss is not warranted.  Without a currently diagnosed left ear hearing loss disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for left ear hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's service treatment records do not reflect evidence of tinnitus; at his July 1970 separation from service, he denied having running of the ears, or ear trouble, in a subjective report of medical history, and the objective physical examination did not note tinnitus.  At the March 2007 fee-based VA examination, the Veteran reported bilateral twice-weekly mild tinnitus which was like a high-pitched ringing.  He denied having tinnitus in service, but reported that it began years ago.  

After review of the record, the Board finds that the evidence does not establish that the Veteran's tinnitus is related to his military service.  The March 2007 VA examiner indicated that the Veteran's tinnitus was not caused by noise exposure in the service, citing both to the Veteran's statements in service denying tinnitus at that time, as well as to his assertion at the examination that his tinnitus began after service.  This opinion is probative as it is based on the Veteran's clinical history, as well as his lay assertions that his tinnitus onset after military service.  These types of lay statements are especially probative in claims for tinnitus as, due to the unique nature of the disorder, it is a condition readily identified by laypersons.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's assertions as to his in-service noise exposure have been considered, but more weight is afforded to the VA examiner's opinion as the record reflects he is a medical professional with expertise in the etiology of audiology conditions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that threshold considerations with respect to medical opinions include whether the person opining is suitably qualified).  On this basis, service connection for tinnitus is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Headaches

A February 1969 service treatment record noted the Veteran's report of headache; the impression was sinusitis and residuals of upper respiratory infection.  On his July 1970 subjective report of medical history, at service separation, the Veteran reported a history of frequent or severe headache.  At the July 1970 objective service separation examination, the Veteran's headaches were attributed to nervousness, as no significant disease had been found on examinations by the flight surgeon and by mental hygiene.

At a July 2006 VA history and physical, the Veteran reported occasional severe tension type headaches since the 1960s, controlled primarily with resting and occasionally with Darvocet.  May 2007 through August 2008 VA treatment records note the Veteran's report of twice-weekly or less frequent headaches, beginning during his service in Vietnam, which were migrainous in quality and relieved by rest.  Headaches were diagnosed.  At the April 2011 VA neurologic disorders examination, the Veteran reported that his headaches onset during his Vietnam service.  Currently, they occur every 2 to 4 weeks for 3 to 4 days in a row, were accompanied by nausea and vomiting, and were best treated by taking hydrocodone, Imitrex nasal spray, hot showers, and rest.

The April 2011 VA examiner concluded that he could not provide an opinion as to whether the Veteran's headaches documented in service were related to the migraine headaches he currently experienced without restoring to mere speculation.  He noted that there were headaches documented in service, but also that these headaches were attributed to either psychiatric causes or to the Veteran's sinus condition, and that the Veteran having been examined by a flight surgeon would most likely have ruled out a chronic headache condition such as migraines.  

After review of the record, the Board finds that the evidence is in equipoise with respect to whether the Veteran's currently diagnosed headaches are related to his military service.  The VA examiner correctly pointed out that the Veteran's in-service headaches were attributed, in his service treatment records, to his sinus condition or his psychiatric condition.  However, the Veteran has repeatedly and credibly asserted that he has experienced headaches since service, to include both at a July 2006 VA history and physical, and multiple VA outpatient treatment records While his headaches were previously periodic, and now appear to be more frequent, at no time has he denied experiencing headaches.  Further, the record's lack of documentary evidence as to the Veteran's headaches in the period between service and the first documented post-service treatment does not weigh against the claim.  Lay evidence, especially credible lay evidence in this case, cannot be discarded merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Resolving reasonable doubt in the Veteran's favor, service connection for a headache disability is warranted.

Liver Disability

The Veteran's service treatment records do not reflect evidence of liver abnormality or a diagnosed liver disability; at his July 1970 separation from service, he denied having any liver trouble in a report of medical history, and the objective physical examination noted no liver abnormality.  Subsequent to service, at the March 2007 VA examination, the Veteran reported that during his service in Asia, he may have been exposed to parasites, and felt his liver abnormalities might be due to such exposure.  Physical examination was normal, laboratory tests did not show hepatic dysfunction, and a liver ultrasound showed four simple cysts in the right lobe of the liver, and fatty infiltration of the liver, but no evidence of hepatic disease or disability.  

Service connection cannot be granted on a presumptive basis, as due to herbicide exposure.  No liver disorders, to include simple cysts or fatty infiltration of the liver, are among the diseases listed under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claim for service connection, on a presumptive basis, must be denied as a matter of law.  However, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, service connection is also not warranted on a direct basis.  The March 2007 VA examiner noted that there was no evidence of hepatic dysfunction or disability, and that the simple cysts found on ultrasound were benign, fluid-filled cysts that occur in about 1 percent of the population without any known cause or disability.  Simply put, the examiner did not relate them to service, to include the Veteran's presumed herbicide exposure, and that opinion is predicated on both the Veteran's service treatment records and the clinical findings on examination and ultrasound.  As such, the Board finds that it is probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  It is also not contradicted by the remainder of the evidence of record.  For these reasons, service connection for a liver disability on a direct basis is not warranted. 

Because the Veteran's diagnosed liver conditions are not among those diseases presumptively linked to herbicide exposure, and the evidence of record does not relate the Veteran's liver disability to his military service, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56 (1990). 


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for a liver disability is denied.


REMAND

At the March 2007 fee-based VA examination, the Veteran reported that he had undergone a hearing evaluation in San Francisco after his service separation; his May 2008 statement in support of claim indicated that it was in 1971, right after his service discharge.  The fee-based examiner indicated that there was no evidence in the file of any hearing evaluation after March 1970.  Although the July 1970 service separation examination is of record, that document indicates that the examination was conducted at an overseas facility in Europe.  The record does not show that the RO attempted to obtain any records from the San Francisco VA Medical Center (MC) for the period immediately following the Veteran's service separation; as such, an attempt to obtain that record must be made.  This is especially the case considering that a claim for service connection for sensorineural hearing loss can be substantiated if there is evidence of hearing loss for VA purposes within one year of service separation.  38 C.F.R. § 3.307, 3.309.  If additional records are obtained, a new VA opinion should also be obtained which considers all of the evidence of record, to include any that is newly acquired.

Additionally, the Veteran has asserted that he has a skin disability other than the tinea corporis for which service connection was granted in the January 2008 rating decision.  Specifically, he has asserted that a hypertrophic-type actinic keratosis, which were diagnosed through biopsy and removed in December 2008 by a private physician, are related to his military service, either as a result of herbicide exposure or from long periods of being exposed to sunlight during his deployments to Vietnam and Europe.  He argues that must be the case, especially as his post-service employment as a meat cutter in a grocery store was entirely indoors.  While the record does not reflect any evidence of skin disability other than tinea corporis until December 2008, exposure to herbicides is presumed, and no opinion is of record as to whether the actinic keratoses removed in December 2008 are related to the Veteran's military service.  Remand is required so such an opinion can be obtained.  

Finally, the Veteran claims that he currently experiences headaches, hand tremors, and neck problems as a result of his military service.  Specifically, he argued in his November 2009 VA Form 9 that the stress of serving in the military, the concussive force incurred from helicopter noise and vibration, falls off helicopters approximately 15 feet, and mortar and rocket explosions at Dong Tam which hit about approximately 25 feet away from where he stood, resulted in his current TBI residuals.  He acknowledges that he sustained a head injury during childhood which resulted in a 7-day coma and hospitalization, which is clearly documented on his August 1967pre-enlistment examination, but he asserts that the in-service events mentioned constitute additional traumatic brain injury causing his claimed residuals.  As noted in the decision above, service connection for headaches is being granted as directly related to service.  However, no opinion is of record as to whether the remaining claimed conditions are the result of service, to include those causative factors claimed by the Veteran.  On remand, a TBI examination must be conducted so the etiology of the claimed residuals can be determined.

Accordingly, the issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for residuals of TBI, and entitlement to service connection for a skin condition other than tinea corporis are REMANDED for the following actions:

1.  Contact the San Francisco VAMC and request copies of any treatment records from that facility for the period September 1970 to December 1971.  Ask that a negative reply be provided by the VA facility if no records are found.  If records are obtained, associate them with the claims file.  

2.  If, and only if, VA outpatient treatment records are obtained from the San Francisco VAMC, forward the Veteran's claims file to a VA audiology examiner and ask him or her to opine, after review of all records, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss is etiologically related to his military service.  A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate.  

3.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in treatment of skin conditions, including skin cancer.  Ask that he or she review the Veteran's claims file, to include his written contentions.  The examiner should then address whether the actinic keratoses removed in December 2008 is at least as likely as not (50 percent probability or greater) related to his military service, to include the Veteran's claimed sun exposure, or to his presumed herbicide exposure.  A complete rationale should be provided for any opinion expressed, and should reference the claims file document(s) on which the opinion is based.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his residuals of a traumatic brain injury (TBI).  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history of his claimed residuals of a TBI, if possible.  The examiner is asked to determine whether the Veteran current suffers from residuals of a traumatic brain injury.  If so, the examiner is asked to indicate whether any of the diagnosed residuals are at least as likely as not (50 percent probability or greater) the result of the claimed in-service events, and constitute a superimposed disability beyond that already existing at the time of service entrance in August 1967.  A complete rationale must be provided for any opinions expressed. 

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


